Citation Nr: 1816153	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1990 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In a September 2016 decision the Board increased the Veteran's initial disability rating for PTSD from 30 percent to 50 percent.  The Veteran appealed this decision and in October 2017, the United States Court of Appeals for Veterans Claims (Court) remanded the case to the Board to reexamine the evidence of record.  

In September 2016, the Board also remanded the issues of entitlement to increased ratings for a back disability, bilateral ankle disabilities, bilateral knee disabilities, a left wrist disability, and flat feet.  Development on those issues is not yet complete, and therefore the Board will not take action on those claims.  

The Board also remanded the Veteran's claim for a total disability rating based on individual unemployability (TDIU) prior to August 22, 2014.  In an August 2015 decision, the RO granted a TDIU effective August 22, 2014.  In a January 2018 decision, the RO granted an effective date of December 1, 2010 for the grant of a TDIU.  As a TDIU has been in effect for the entire appeal period, further consideration of a TDIU is not warranted.  


FINDING OF FACT

The Veteran's PTSD manifested as occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Codes 9411 (2017).     


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by a November 2012 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in November 2011, May 2012, January 2013, and June 2015 to evaluate the severity of his PTSD.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in December 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2017). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

In November 2010, the Veteran was examined by his private doctor.  The doctor noted the Veteran had nightmares every night that left him waking in a panic and sweat lasting 1 to 2 hours.  The Veteran experienced flashbacks daily, with occasional panic attacks.  The Veteran had intrusive thoughts, startled easily, and was hypervigilant.  His working memory was 100 percent impaired, and he felt sadness and fear 80 percent of the time without understanding why.  The Veteran had auditory and visual hallucinations such as hearing his name called about once a day, seeing a car drive up to his residence once or twice a day, hearing noises in his house, and seeing shadows move out of the corner of eyes.  The Veteran felt helpless and suicidal at times.  He socialized only with his family.  The doctor opined the Veteran's PTSD severely compromised his ability to maintain social relationships and the Veteran was unable to sustain work relationships.  The doctor concluded the Veteran was permanently and totally disabled and unemployable. 

In November 2011, the Veteran received a VA examination.  The VA examiner noted the Veteran continued to re-experience events from his time in-service on a daily basis.  The Veteran continued to have nightmares once a week.  He felt detached from people, a restricted range of affect, and decreased interest in activities.  The Veteran denied memory loss.  The Veteran was easily startled and carried a weapon with him at all times.  He had been married to his second wife for nine years and had two children.  The Veteran's symptoms included depressed mood, disturbances in motivation and mood, chronic sleep impairment, and difficulty in adapting to stressful circumstances.  The VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the Veteran was generally functioning well with normal, routine behavior. 

In May 2012, the Veteran received another VA examination.  The results from the May 2012 VA examination were similar to the November 2011 VA examination.  The Veteran continued to deny violent and suicidal or homicidal ideations.  However, the Veteran continued to have anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, irritability, hypervigilance, and exaggerated startled responses.  The Veteran continued to get along fairly well with his family but had marital stress.  He got along well with his two children.  The Veteran had "...no difficulty socially and recreationally."  

The evidence also includes a mental health examination as part of the SSA records from June 2012.  The examiner noted the Veteran's history of panic attacks and depression.  The Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran had flattened affect and though his mood was difficult to assess, the Veteran appeared to be depressed.  The examiner noted the Veteran appeared to minimize his symptoms, but he had no significant interpersonal problems that would impair his ability to interact with his coworkers or supervisors. 

In January 2013, the Veteran received another VA examination.  The VA examiner concluded the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his relationship with his wife was "all right, not the greatest," and that his PTSD interfered with his marriage.  He had an "intermittent inability to perform leisure or enjoy cooking which he used to enjoy, has difficulty establishing and maintaining relationships."  He reported retreating into his "man cave," and that this impacted his family.  The Veteran had difficulty establishing and maintaining relationships.  He continued to have persistent depression and panic attacks as often as twice a week.  He had difficulty being out in public and was easily irritated by others.  The VA examiner also noted the Veteran had occasional passive thoughts of death but tried to avoid those thoughts.  In addition to the previous symptoms, the Veteran had near continuous depression that affected his ability to function independently, appropriately, and effectively.  

The Veteran's most recent VA examination was in June 2015.  The VA examiner similarly noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran denied homicidal or suicidal ideation.  He continued to have irritable behavior, hypervigilance, and exaggerated startled responses.  The Veteran had a depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  Socially, the Veteran had been married to his second wife, but one year prior they had separated, and were going to get divorced.  He reported a good relationship with his daughters, and with his mother and great aunt.  The examiner noted that the Veteran "... has maintained his activity level in social activities such as sitting around talking with a group of older guys who were cooks in the military like him.  On occasion, he participates in cookouts for a [c]hildren's home and does volunteer activities such as mentoring boys during the school year.  He goes to church when he visits his mother."  The VA examiner also noted the Veteran's PTSD continued to cause employability issues because he could become easily irritated and had a need to avoid confined spaces.  The VA examiner noted these issues would make it difficult for the Veteran to work again in his previous job as a cook.  

The Board finds based on the evidence of record a 70 percent rating is warranted because his PTSD causes occupational and social impairment with deficiencies in most areas.  The November 2010 VA examiner noted the Veteran felt helpless and suicidal.  Additionally, the January 2013 VA examiner noted the Veteran had occasional passive thoughts of death.  The Board also notes multiple reports of the Veteran's auditory and visual hallucinations in the record. The Board acknowledges that the Veteran's suicidal thoughts and hallucinations reports are not consistent throughout the record.  However, the Board notes that the June 2012 SSA mental health examiner opined that the Veteran seemed to minimize his symptoms.  Therefore, the Board finds the lack of continuous reporting could be due to the Veteran's attempts to minimize his symptoms.  Additionally, the January 2013 VA examiner noted the Veteran had continuous symptoms of depression that would affect the Veteran's ability to function independently.  The most recent VA examination similarly noted the Veteran's symptoms caused significant social and occupational functioning impairment.  

Nevertheless, the Board finds a rating higher than 70 percent is not warranted.  The Board notes that thoughts of self-harm are contemplated by the 100 percent criteria.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  However, the Veteran's thoughts of suicide and death are intermittent and are not frequent or severe enough to contribute to total social impairment.  The record does not show that he is a danger to himself or others.  

Additionally, the evidence of record does not show that the Veteran has both total occupational and total social impairment.  While it is noted the Veteran has difficulty establishing and maintaining social relationships, the record shows the Veteran continues to maintain a relationship with his children and maintains a friendship with other veterans.  The July 2015 VA examiner described the Veteran's mentoring activities and participation in cookouts with children.  Prior VA examinations noted that although his PTSD symptoms interfered with his family life, eventually resulting in a separation from his wife, his relationships with his children, other members of his family, other veterans who served as cooks, and other children demonstrate that there is not total social impairment.  Accordingly, the Board finds the 70 percent rating criteria best captures the Veteran's disability.  See 38 C.F.R. § 4.130 (2017).


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted.



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


